DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 10/12/2021.
Status of Claims
 2.	Claims 1, 3-20 are pending.
	Claims 1, 12 and 14 have been amended.
Claim 2 is canceled.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 1, 2, 4, 5, 6, 8, 9, 12, 14, 15, 16, 17, 19, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and13-20 of U.S. Patent No. 10,547911. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of each of the independent claims (1, 12 and 14) of Patent 10,547911 respectively is in effect a “species” of the “generic” invention of the independent claims (1, 12 and 14) of the instant application16/725681.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since each of the independent claims (1, 12 and 14) of the instant application16/725681 respectively is anticipated by each of the respective independent claims, it is not patentably distinct from the respective independent claims (1, 12 and 14) of Patent 10,547911.
Application 16/725681
Patent 10,547911
Claims 1, 12 and 14. A method for notifying a user about time-sensitive media content on a user's device, the method comprising: establishing criteria for generating at least one notification for viewing time-


Claims 2 and 14. The method of claim 1 wherein determining comprises determining whether the reminder notification should be generated at a specified time before a premiere broadcast of the time-sensitive media content by the media content provider.
Claims 4 and 16. The method of claim 3, the method further comprises: providing the graphic user interface on the user's device, 




Claim 5 and 16. The method of claim 1 wherein determining comprises determining whether the reminder notification should be generated following release of time-sensitive media content by the media content provider on a streaming video platform.
Claims 7 and 18. The method of claim 6 further comprising: identifying one or more streaming video platforms to which a user subscribes; and generating the reminder notification in response to determining that the time-sensitive media content is pending release on 


Claims 7 and 18. The method of claim 5 further comprising: determining whether payment of a one-time fee is required to view the time-sensitive media content; and if determining that one-time fee is required to view the time-sensitive media content, generating the notification requirement only if user data indicates that reminder notifications should be generated regardless of whether a one-time fee is required to view the media content.
Claims 9 and 20. The method of claim 1 wherein determining comprises determining whether the reminder notification should be generated prior to removal of the time-sensitive media content from a 


Claims 9 and 20. The method of claim 8 wherein the media receiver comprises a home media receiver located in a residence of the end user; wherein the method further comprises: providing a user interface element, as part of the reminder notification, for automatically scheduling a recording of the time-sensitive media content; and scheduling the home media receiver to record the time-sensitive media content prior to removal from the video streaming platform when instructed via user input entered via the user interface element.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the invention recited 
The same rationale is also applicable for the rejection of instant claims 12 and 14 as being anticipated by/obvious variants of the corresponding patent claim.
	While a comparative claim examination has not been performed for all dependent claims from claims 1,  12 and 14 in view of the corresponding dependent claims of ‘911 patent, they also appear to be anticipated by / obvious variants of the corresponding dependent claims from '911 patent respective base claims.
Response to Arguments
4.	The application would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual rejection based on nonstatutory double patenting provided the reference application.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 30, 2021